DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-16 in the reply filed on 7/30/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 4, 6, 11, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4-5, 8 recites the limitation "the subsequent step" in for example, claim 4, line 4.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a subsequent step.  
Referring to claim 4-5, 8, the indefinite claim language is the limitations after the subsequent step.  These limitations are unclear because these limitations merely state functions without providing any indication about how the function is performed.  The recited function does not follow from the step recited in the claim, so it is unclear whether the function requires some other step or is simply a result of operating the method.
Referring to claims 4, 6, 11, 13, 15, for example, claim 4, last line recites the limitation “the film produced”, however depends from claim 1 which recites multiple instances of film production that can be the same or different.  Therefore the recitation of “the film produced” in the same or subsequent claim is unclear because it is uncertain which of the film productions was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed that all film production in claim 1 are the same and should be referenced by the or said film production.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2016/0009014 to Schmitz, supplied by applicant.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably”, “when”, “in particular” is made optional by the terminology used in the claim because the claim does not require these limitations to occur. 
Schmitz teaches the following: 
1. A method for controlling film production, in which at least one film is produced depending on at least one recipe information (paragraphs 1-8, 18), where the following steps are performed: initiating a method execution for film production so that a film is produced based on specific recipe information (paragraphs 1-8, 18), determination of monitoring information during method execution (paragraph 12), determining at least one fingerprint from the specific recipe information and from the monitoring information such that the method execution is characterized by the fingerprint (paragraphs 13, 14, 17, 38, deviation is determined between measurement and data stored), comparison of the fingerprint with a control matrix, so that at least one comparison result for controlling film production is determined on the basis of the control matrix as the basis for evaluation (paragraphs 15, 38, the deviation threshold value).
2. The method according to claim 1, wherein the control matrix comprises at least one comparison criteria for values of the fingerprint so that the method execution is controlled, preferably at least evaluated or adapted or visualized or managed or regulated as a function of the comparison criteria using the comparison result (paragraphs 15, 16, 38).
3. The method according to claim 1, wherein the control matrix comprises a tolerance range as a comparison criterion, and the comparison result is determined directly or indirectly by determining relationship information, preferably at least distance information or variation information or information about at least an overshoot or undershoot of at least one value from the fingerprint to at least one limit (paragraphs 15, 16, 38).
4. The method according to claim 1, wherein the subsequent step is performed after comparing the fingerprint: determining a quality index, preferably a single quality index, on the basis of the comparison result, for identifying a quality of at least the method execution or the film produced (paragraphs 15, 16, 38).
5. The method according to claim 1, wherein the subsequent step is performed after comparing the fingerprint: evaluating a quality of at least the method execution or the produced film based on the at least one comparison result, so that an evaluation result is determined, wherein preferably the control matrix comprises different comparison criteria for different individual parameters of the recipe information, for each of which at least one comparison result is determined, the comparison results being evaluated by priority for the evaluation of the quality (paragraphs 15, 16, 38).
6. The method according to claim 5, wherein at least one of the following steps is performed after evaluating the quality: at least automatic evaluation or adjustment of the recipe information on the basis of the evaluation result, automatic adjustment of a tolerance range of the control matrix based on the evaluation result, storing the evaluation result, preferably as a function of at least one individual parameter of at least the method execution or as a function of the running meter with respect to the film produced (paragraphs 15, 16, 38).
7. The method according to claim 1, wherein at least one of the following steps is performed after comparing the fingerprint: at least initiating an alarm or a warning when the at least one comparison result fulfils an alarm or warning condition, preferably when a relationship information indicates a crossing of a border, performing a plausibility check from the at least one comparison result, wherein a warning is initiated if the plausibility check is negative (paragraph 40).
8. The method according to claim 1, wherein the subsequent step is performed after comparing the fingerprint: performing an active control of the method execution depending on the at least one comparison result, preferably by control of a film production machine, the control preferably being performed at least partially automatically (paragraphs 15, 38, the deviation threshold value; paragraph 17).
9. The method according to claim 1, wherein at least one measurement is performed during the method execution in order to determine the monitoring information, the measurement preferably being performed for at least one method parameter or at least one method variable during the method execution (paragraph 12).
10. The method according to claim 1, wherein the recipe information for different individual parameters of the method execution in each case comprises at least one piece of information, in particular: at least information for material mixing during method execution, at least one information for at least one method parameter of the method execution, at least one information for a method variable of the method execution (paragraphs 1-8, 18).
11. The method according to claim 10, wherein the following steps are performed one after the other at least during or after comparing the fingerprint: determining comparison results for a plurality of the individual parameters, in particular by comparing the values of the monitoring information specific to the respective individual parameters with at least one respective comparison criterion of the control matrix, determining an individual quality score for each of the comparison results so that the individual quality score is specific to a particular individual parameter, determining a single quality index from the individual quality indexes to identify at least a quality of the method execution or the film produced, preferably prioritizing the individual quality indexes to determine (paragraph 39).
12. The method according to claim 1, wherein before the method execution is initiated, the control matrix is determined taking into account at least a multiplicity of preceding method executions or comparison results (paragraphs 15, 16, 38).
13. The method according to claim 1, wherein the control matrix is adapted to the film produced by the method execution on the basis of at least the comparison result or at least one product property, so that the control matrix is optimized for a predetermined product property (paragraphs 15, 16, 38).
14. The method according to claim 1, wherein the following steps for determining the control matrix are performed before initiating the method execution as a subsequent method execution: determining a correlation for preceding method executions with respect to the product properties of the films produced thereby, preferably on the basis of at least one particular fingerprint for each of the preceding method executions, so that a correlation result is determined, at least determining or adjusting a tolerance range of the control matrix on the basis of the correlation result in order to at least adjust the subsequent method execution or further subsequent method executions on the basis of the control matrix taking into account the correlation (paragraphs 15, 16, 38).
15. The method according to claim 1, wherein the following steps are performed during the method execution or during each further method execution: at least evaluating a correlation for the method execution or the further method executions between at least one product property of the at least one film produced thereby and the fingerprint determined thereby in each case, so that a correlation result is determined, adjusting the control matrix on the basis of the correlation result so that the control matrix is specific for at least one predetermined product property (paragraphs 15, 16, 38).
16. The method according to claim 14, wherein the correlation is evaluated across all recipes for different method executions by means of which in each case a film is produced using different recipe information (paragraphs 15, 16, 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896